      Case 1:20-cv-00024-DMT-CRH Document 13 Filed 06/23/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Doreen G. Krzebetkowski,               )
Personal Representative of the Estate of
                                       )
Dale M. Kankovsky, deceased,           )
                                       ) ORDER FOR STATUS CONFERENCE
              Plaintiff,               )
                                       )
       vs.                             )
                                       )
BNSF Railway Company, f/k/a Burlington )
Northern and Santa Fe Railway Company, )
                                       ) Case No. 1:20-cv-024
              Defendant.               )
______________________________________________________________________________

       A status conference will be held before the magistrate judge on May 25, 2021, at 9:00 AM.

The conference will be conducted via telephone conference. To participate in the conference,

counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       IT IS SO ORDERED.

       Dated this 23rd day of June, 2020.

                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court
